FILED
                             NOT FOR PUBLICATION                            AUG 04 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RIGOBERTO MENDOZA-PALACIOS,                      No. 13-72952

               Petitioner,                       Agency No. A200-630-205

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Rigoberto Mendoza-Palacios, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his applications for cancellation of

removal and voluntary departure. Our jurisdiction is governed by 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for substantial evidence determinations regarding good moral character.

Ramos v. INS, 246 F.3d 1264, 1266 (9th Cir. 2001). We deny in part and dismiss

in part the petition for review.

      Substantial evidence supports the agency’s determination that Mendoza-

Palacios is statutorily barred from establishing the good moral character necessary

to qualify for cancellation of removal, where he gave false testimony under oath in

immigration court with the subjective intent to obtain an immigration benefit. See

8 U.S.C. §§ 1101(f)(6), 1229b(b)(1)(B); Ramos, 246 F.3d at 1266.

      We lack jurisdiction to consider Mendoza-Palacios’s unexhausted contention

that he timely recanted his false testimony. Id. at 1266-67 (“Failure to raise an

argument before the BIA deprives this court of jurisdiction.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    13-72952